Exhibit 12 AMR CORPORATION Computation of Ratio of Earnings to Fixed Charges (in millions) Three Months Ended September 30, Nine Months Ended September 30, 2008 2007 2008 2007 Earnings (Loss): Earnings (Loss)before income taxes $ 45 $ 175 $ (1,731 ) $ 573 Add:Total fixed charges (per below) 422 459 1,229 1,398 Less:Interest capitalized 10 2 23 17 Total earnings before income taxes $ 457 $ 632 $ (525 ) $ 1,954 Fixed charges: Interest $ 176 $ 213 $ 528 $ 660 Portion of rental expense representative of the interest factor 220 228 639 683 Amortization of debt expense 26 18 62 55 Total fixed charges $ 422 $ 459 $ 1,229 $ 1,398 Ratio of earnings to fixed charges 1.08 1.38 - 1.40 Coverage deficiency $ - $ - $ 1,754 $ -
